DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner. 
Allowable Subject Matter
Claims 11-12 and 27 are allowable over the prior art, however these claims remain rejected under 35 USC 101.  Furthermore, if these claims overcome the 101 rejection, they would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-16) and system (claims 17-30) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: monitoring user activity related to compliance with a predictive model that classifies an event as belonging to a first class of at least two classes, the monitoring including receiving, for each of a plurality of events classified by the predictive model, whether a user took action associated with the first class, a capacity of the user, and a cost-benefit associated with the first class; determining, based on the received data, an updated capacity and/or an updated cost-benefit; and providing the updated capacity and/or the updated cost-benefit. Independent claim 17 recites the system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, causes the data processor to perform operations comprising… (as recited in claim 17). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, causes the data processor to perform operations comprising… (as recited in claim 17) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.   
 In addition, Applicant’s Specification (paragraph [0064]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (3-16, and 18-30) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-16 “wherein the monitoring includes receiving user input characterizing the capacity and/or the cost-benefit; and wherein the determining the updated capacity and/or the updated cost-benefit includes increasing or decreasing the capacity and/or the cost-benefit; wherein the monitoring includes monitoring a field within a dataset for modification that indicates specific action by the user; wherein the determining the updated capacity and/or updated cost-benefit includes determining that the user treats more events as belonging to the first class than the predictive model classifies into the first class; wherein the updated capacity is determined to be greater than the capacity; wherein the updated cost-benefit is determined to include a greater benefit of true positive and/or a lower cost of false positive; wherein the determining the updated capacity and/or updated cost-benefit includes determining that the user treats fewer events as belonging to the first class than the predictive model classifies into the first class; wherein the updated capacity is determined to be less than the capacity; wherein the updated cost-benefit is determined to include a greater cost of false positive and/or a lower benefit of true positive; determining that the user treats events classified into a second class by the predictive model as belonging to the first class; determining a performance of the predictive model; determining a performance of the user; determining a new model in response to the performance of the user exceeding the performance of the model; receiving data characterizing performance of a plurality of models associated with a plurality of users, each of the plurality of models associated with a respective user from the plurality of users; receiving data characterizing, for each of the plurality of users, a respective compliance of the respective user; determining a differential pattern of performance and compliance across the plurality of models and the plurality of users; and determining, based on the differential pattern of performance and compliance, a desegregated model performance and a desegregated user compliance; wherein the predictive model forms part of a set of models trained according to respective capacity levels; selecting, in response to determining the updated capacity, a new model from a set of models according to the updated capacity; wherein the event includes a sales opportunity and the first class indicates that the sales opportunity should be pursued; wherein the capacity characterizes a number of events the user processes within a given period of time; wherein the cost-benefit characterizes an impact of treating the event as belonging to the first class, the impact characterized by a cost of a false positive, a cost of a false negative, a benefit of a true positive, and a benefit of a true negative ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (18-30) recite the system for performing the method of claims 2-16. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-5, 7-8, 14-15, 17-21, 23-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190253558 (hereinafter “Haukioja”) et al., in view of U.S. PGPub 20190287132 to (hereinafter “Linihan”) et al.
 As per claim 1, Haukioja teaches A method comprising: 
monitoring user activity related to compliance with a predictive model that classifies an event as belonging to a first class of at least two classes, the monitoring including receiving, for each of a plurality of events classified by the predictive model, whether a user took action associated with the first class, a capacity of the user, and a cost-benefit associated with the first class; Haukioja 0022, 0057-0058: “The technology assisted approach in the presently described system aims to provide cost effective, broad and complete coverage, and monitoring of all agent/customer interactions and the generation of insightful SLA metrics…The presently described system preferably uses an artificial intelligence and machine learning agent for inputting SLA compliance metrics or an SLA compliance referential model for achieving the goal of accurately reporting agent performance and customer satisfaction levels. At a fundamental level, the system may be described as an intelligent agent which has an internal state of providing or predicting SLA metrics, the system acts to provide an output of the application specific SLA metrics in a reporting cycle, whether that is real-time live data, or daily, weekly, or monthly reporting…the system may determine and predict SLA reporting metrics by applying feature selection and a classification system to a large sampled data set of contextually relevant and call center application specific agent/customer interactions. The system will discover and extract a large number of salient features from the customer call database of recorded interactions and translate this into a large number of classifier parameters that are relevant to predicting SLA metrics. The system will be provided with a training pattern set of agent/customer interactions and limit the feature set in order to design classifiers with proper generalization capabilities and low error rate. The system will preferably select a feature set which provides high discrimination between the agent/customer interactions for improving the accuracy of SLA metric predicting ability. Preferably the system will optimize SLA metric prediction by feature extraction from the agent/customer interaction database, with parallel analysis of a pattern template reference model, for feature selection with maximized efficiency for characterizing for the agent/customer data set.”
Haukioja may not explicitly teach the following. However, Linihan teaches: 
determining, based on the received data, an updated capacity and/or an updated cost-benefit; and providing the updated capacity and/or the updated cost-benefit; Linihan 0066: “the online advertising may generate excessive call volume and overwhelm the available agents—this may result in long call hold times and even risk losing calls which cost the advertiser significant money. To address such issues, the call conversion system 120 automatically monitors the communication between the call conversion tracking system 120 and the call center operations system 140 (which manages call distribution, etc.). In cases where the call conversion tracking system 120 determines that the number of available call center agents (to take calls) is approaching (or has achieved) full capacity, the call conversion tracking system 120 may communicate to the online advertising platforms (like Google, Facebook, etc.) and adjust factors in the active campaigns (like status [i.e. pause the campaign], budget, bid level and other factors that may reduce or temporarily halt the inbound call volume) to reduce lost calls. Additionally, the call conversion tracking system 120 may continue to monitor the call center operations system to determine that agents have become available and that the online advertising campaigns should have their adjusted factors returned to normal.”
Haukioja and Linihan are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Haukioja with the aforementioned teachings from Linihan with a reasonable expectation of success, by adding steps that allow the software to determine and update data with the motivation to more efficiently and accurately organize and analyze data [Linihan 0066].
 As per claim 2, Haukioja and Linihan teach all the limitations of claim 1. 
 In addition, Linihan teaches:
wherein the monitoring includes receiving user input characterizing the capacity and/or the cost-benefit; and wherein the determining the updated capacity and/or the updated cost-benefit includes increasing or decreasing the capacity and/or the cost-benefit; Linihan 0066: “the online advertising may generate excessive call volume and overwhelm the available agents—this may result in long call hold times and even risk losing calls which cost the advertiser significant money. To address such issues, the call conversion system 120 automatically monitors the communication between the call conversion tracking system 120 and the call center operations system 140 (which manages call distribution, etc.). In cases where the call conversion tracking system 120 determines that the number of available call center agents (to take calls) is approaching (or has achieved) full capacity, the call conversion tracking system 120 may communicate to the online advertising platforms (like Google, Facebook, etc.) and adjust factors in the active campaigns (like status [i.e. pause the campaign], budget, bid level and other factors that may reduce or temporarily halt the inbound call volume) to reduce lost calls. Additionally, the call conversion tracking system 120 may continue to monitor the call center operations system to determine that agents have become available and that the online advertising campaigns should have their adjusted factors returned to normal… the call conversion tracking system 120 may include artificial intelligence and machine learning to create prediction models to more effective manage the interaction between the call conversion tracking system 120 and the digital advertising platforms based on the data monitored from the call center operations system. FIG. 4 illustrates a process 400 for using artificial intelligence to route calls to specific agents within a call center pool”
Haukioja and Linihan are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Haukioja with the aforementioned teachings from Linihan with a reasonable expectation of success, by adding steps that allow the software to determine and update data with the motivation to more efficiently and accurately organize and analyze data [Linihan 0066].
 As per claim 3, Haukioja and Linihan teach all the limitations of claim 1. 
 In addition, Haukioja teaches:
wherein the monitoring includes monitoring a field within a dataset for modification that indicates specific action by the user; Haukioja 0006: “The system broadly expands the coverage of the quality assurance (QA) process by applying automated monitoring to larger set of calls, than the previous manual process, and preferably may be used to provide complete coverage and monitoring of all agent/customer calls or interactions. A set of SLA metrics and call resolution ratings and other contextual or application specific data points are generated by the system to provide individual agent and overall call center performance levels…0057: The environment is probabilistic and statistically determined by the agent's or customer's input audio samples. In an adaptive reinforcement loop, the system provides the agent's with current SLA performance metrics and therefore modifies the agent's behavior, i.e., in order to achieve higher customer satisfaction, and therefore positively alters the system environment and leads to new input, through agent/customer interaction data.”
 As per claim 4, Haukioja and Linihan teach all the limitations of claim 1. 
 In addition, Haukioja teaches:
wherein the determining the updated capacity and/or updated cost-benefit includes determining that the user treats more events as belonging to the first class than the predictive model classifies into the first class;Haukioja 0048: “ Real-time compliance data is also observable with the system by providing indicators across the call center agent team showing specific activity with respect to SLA metrics. In a preferred embodiment the system can provide live streaming data displaying the agent activity and scoring levels in the areas of greeting, identification, acknowledgment, resolution, engagement, etc. In this manner, the call center performance under the SLA contract can be viewed contemporaneously with live sampling of agent/customer activity data. The system may also provide suggestions, to the call center agent, for improving customer satisfaction based on the sampled agent/customer data. In another preferred embodiment the system may perform data analysis on the agent/customer interaction audio for finding non-verbal patterns or non-lexical cues, such as pauses, hesitation, stuttering, quickness in responding, false starts, restarts, word lengthening, silence, rhythm, call abandonment, hang-ups, etc.”
 As per claim 5, Haukioja and Linihan teach all the limitations of claim 4. 
 In addition, Linihan teaches:
wherein the updated capacity is determined to be greater than the capacity;Linihan 0066: “the online advertising may generate excessive call volume and overwhelm the available agents—this may result in long call hold times and even risk losing calls which cost the advertiser significant money. To address such issues, the call conversion system 120 automatically monitors the communication between the call conversion tracking system 120 and the call center operations system 140 (which manages call distribution, etc.). In cases where the call conversion tracking system 120 determines that the number of available call center agents (to take calls) is approaching (or has achieved) full capacity, the call conversion tracking system 120 may communicate to the online advertising platforms (like Google, Facebook, etc.) and adjust factors in the active campaigns (like status [i.e. pause the campaign], budget, bid level and other factors that may reduce or temporarily halt the inbound call volume) to reduce lost calls. Additionally, the call conversion tracking system 120 may continue to monitor the call center operations system to determine that agents have become available and that the online advertising campaigns should have their adjusted factors returned to normal… the call conversion tracking system 120 may include artificial intelligence and machine learning to create prediction models to more effective manage the interaction between the call conversion tracking system 120 and the digital advertising platforms based on the data monitored from the call center operations system. FIG. 4 illustrates a process 400 for using artificial intelligence to route calls to specific agents within a call center pool”
Haukioja and Linihan are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Haukioja with the aforementioned teachings from Linihan with a reasonable expectation of success, by adding steps that allow the software to determine and update data with the motivation to more efficiently and accurately organize and analyze data [Linihan 0066].
 As per claim 7, Haukioja and Linihan teach all the limitations of claim 1. 
 In addition, Haukioja teaches:
wherein the determining the updated capacity and/or updated cost-benefit includes determining that the user treats fewer events as belonging to the first class than the predictive model classifies into the first class;Haukioja 0048: “ Real-time compliance data is also observable with the system by providing indicators across the call center agent team showing specific activity with respect to SLA metrics. In a preferred embodiment the system can provide live streaming data displaying the agent activity and scoring levels in the areas of greeting, identification, acknowledgment, resolution, engagement, etc. In this manner, the call center performance under the SLA contract can be viewed contemporaneously with live sampling of agent/customer activity data. The system may also provide suggestions, to the call center agent, for improving customer satisfaction based on the sampled agent/customer data. In another preferred embodiment the system may perform data analysis on the agent/customer interaction audio for finding non-verbal patterns or non-lexical cues, such as pauses, hesitation, stuttering, quickness in responding, false starts, restarts, word lengthening, silence, rhythm, call abandonment, hang-ups, etc.”
 As per claim 8, Haukioja and Linihan teach all the limitations of claim 7. 
 In addition, Linihan teaches:
wherein the updated capacity is determined to be less than the capacity; Linihan 0066: “the online advertising may generate excessive call volume and overwhelm the available agents—this may result in long call hold times and even risk losing calls which cost the advertiser significant money. To address such issues, the call conversion system 120 automatically monitors the communication between the call conversion tracking system 120 and the call center operations system 140 (which manages call distribution, etc.). In cases where the call conversion tracking system 120 determines that the number of available call center agents (to take calls) is approaching (or has achieved) full capacity, the call conversion tracking system 120 may communicate to the online advertising platforms (like Google, Facebook, etc.) and adjust factors in the active campaigns (like status [i.e. pause the campaign], budget, bid level and other factors that may reduce or temporarily halt the inbound call volume) to reduce lost calls. Additionally, the call conversion tracking system 120 may continue to monitor the call center operations system to determine that agents have become available and that the online advertising campaigns should have their adjusted factors returned to normal… the call conversion tracking system 120 may include artificial intelligence and machine learning to create prediction models to more effective manage the interaction between the call conversion tracking system 120 and the digital advertising platforms based on the data monitored from the call center operations system. FIG. 4 illustrates a process 400 for using artificial intelligence to route calls to specific agents within a call center pool”
Haukioja and Linihan are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Haukioja with the aforementioned teachings from Linihan with a reasonable expectation of success, by adding steps that allow the software to determine and update data with the motivation to more efficiently and accurately organize and analyze data [Linihan 0066].
 As per claim 14, Haukioja and Linihan teach all the limitations of claim 1. 
 In addition, Linihan teaches:
wherein the event includes a sales opportunity and the first class indicates that the sales opportunity should be pursued; Linihan 0066: “The system correlates the voice communication data and sales-related data, and associates such data to interactions within the invitational content responsible for driving the call and sale…0013-0014: online advertisers are typically interested in understanding how well web-based invitational content, such as advertising campaign(s) (e.g., web-based interactive advertisements), generate sales leads and/or generate actual sales for the products and/or services for which the campaign is advertising. In many instances, such advertisers will convert a sale over some type of voice communication, such as a phone call after a customer has recently interacted with an online advertisement.. the call conversion tracking system gives advertisers the ability to track and measure which keywords drive sales for consumers—i.e., which keywords cause a customer to interact with the invitational content and make a call based on or in result of the invitational content integrating”
Haukioja and Linihan are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Haukioja with the aforementioned teachings from Linihan with a reasonable expectation of success, by adding steps that allow the software to determine and update data with the motivation to more efficiently and accurately organize and analyze data [Linihan 0066].
 As per claim 15, Haukioja and Linihan teach all the limitations of claim 1. 
 In addition, Haukioja teaches:
wherein the event includes a sales opportunity and the first class indicates that the sales opportunity should be pursued; Haukioja 0019: “FIG. 6 is a view of the call center SLA metric performance data, number of calls per day, average number of calls per day, average SLA score, average SLA score per day.”
 Claims 17-21, 23-24, and 28 are directed to the system for performing the method of claims 1-5, 7-8, and 14-15 above.  Since Haukioja and Linihan teach the system, the same art and rationale apply.
 Claims 6, 9, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190253558 (hereinafter “Haukioja”) et al., in view of U.S. PGPub 20190287132 to (hereinafter “Linihan”) et al., in further view of U.S. PGPub 20220156462  (hereinafter “MCNAMARA”) et al.
 As per claim 6, Haukioja and Linihan teach all the limitations of claim 4. 
 Haukioja and Linihan may not explicitly teach the following. However, Mcnamara teaches:
wherein the updated cost-benefit is determined to include a greater benefit of true positive and/or a lower cost of false positive;Mcnamara 0081: “the model may include training models such as, for example, a machine learning model which is generated to be further trained on additional data. Once the training model has been sufficiently trained, the training model may be deployed onto various connected systems to be utilized. In another exemplary embodiment, the training model may be sufficiently trained when model assessment methods such as, for example, a holdout method, a K-fold-cross-validation method, and a bootstrap method determine that the training model's least squares error rate, true positive rate, true negative rate, false positive rate, and false negative rates are within predetermined ranges. In another exemplary embodiment, the training model may be operable, i.e., actively utilized by an organization, while continuing to be trained using new data. In another exemplary embodiment, the models may be generated using at least one from among an artificial neural network technique, a decision tree technique, a support vector machines technique, a Bayesian network technique, and a genetic algorithms technique”
Haukioja, Linihan, and Mcnamara are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Haukioja and Linihan with the aforementioned teachings from Mcnamara with a reasonable expectation of success, by adding steps that allow the software to utilize data with the motivation to more efficiently and accurately organize and analyze data [Mcnamara 0081]. 
 As per claim 9, Haukioja and Linihan teach all the limitations of claim 7. 
 Haukioja and Linihan may not explicitly teach the following. However, Mcnamara teaches:
wherein the updated cost-benefit is determined to include a greater cost of false positive and/or a lower benefit of true positive;Mcnamara 0081: “the model may include training models such as, for example, a machine learning model which is generated to be further trained on additional data. Once the training model has been sufficiently trained, the training model may be deployed onto various connected systems to be utilized. In another exemplary embodiment, the training model may be sufficiently trained when model assessment methods such as, for example, a holdout method, a K-fold-cross-validation method, and a bootstrap method determine that the training model's least squares error rate, true positive rate, true negative rate, false positive rate, and false negative rates are within predetermined ranges. In another exemplary embodiment, the training model may be operable, i.e., actively utilized by an organization, while continuing to be trained using new data. In another exemplary embodiment, the models may be generated using at least one from among an artificial neural network technique, a decision tree technique, a support vector machines technique, a Bayesian network technique, and a genetic algorithms technique”
Haukioja, Linihan, and Mcnamara are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Haukioja and Linihan with the aforementioned teachings from Mcnamara with a reasonable expectation of success, by adding steps that allow the software to utilize data with the motivation to more efficiently and accurately organize and analyze data [Mcnamara 0081].
 Claims 22 and 25 are directed to the system for performing the method of claims 6 and 9 above.  Since Haukioja, Linihan, and Mcnamara teach the system, the same art and rationale apply. 
 Claims 10, 13, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190253558 (hereinafter “Haukioja”) et al., in view of U.S. PGPub 20190287132 to (hereinafter “Linihan”) et al., in further view of U.S. PGPub 20190258983 (hereinafter “THOMAIDOU”) et al.
 As per claim 10, Haukioja and Linihan teach all the limitations of claim 1. 
 Haukioja and Linihan may not explicitly teach the following. However, Thomaidou teaches:
 determining that the user treats events classified into a second class by the predictive model as belonging to the first class; determining a performance of the predictive model; determining a performance of the user; determining a new model in response to the performance of the user exceeding the performance of the model;Thomaidou 0028: “ Performance database 150 can store worker performance data, e.g. incentive data and commission data for each of a plurality of workers. Performance database 150 can be provided by an enterprise as Human Resources (HR) database, in one embodiment…0126-0127: One or more output at block 1107 by manager system 110 can include one or more output to monitor performance of a decision data structure used to return training program decisions. For example for a first sample of workers, manager system 110 can user the decision data structure logic of Table 8 to return training program decisions for the first sample of workers, and for second sample set of workers can use an alternative decision data structure configured according to alternative logic (for example may require that the first three rather than the first two gap factors relate to a particular coefficient value before a recommended training program is coefficient value specific). Manager system 110 can add the training program as factor FN−1 in a mixed effect model, and can retain the training program if the certain training program (within a threshold period of time) produces a threshold exceeding positive random effect. Otherwise the certain training program can be discarded e.g. discarded and replaced with a revised training program or discarded without being replaced. Further, manager system 110 can examine random effect values between the first sample and the second sample and in the case of a statistically significantly better performance logic can establish the decision data structure producing the better performance as the primary decision data structure. Manager system 110 can similarly auto-generate alternative decision data structures for use in new samples of workers and if training programs subject to mixed effect modeling analysis produce better results under alternative decision logic implementations.”
Haukioja, Linihan, and Thomaidou are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Haukioja and Linihan with the aforementioned teachings from Thomaidou with a reasonable expectation of success, by adding steps that allow the update predictive data with the motivation to more efficiently and accurately organize and analyze data [Thomaidou 0126]. 
 As per claim 13, Haukioja and Linihan teach all the limitations of claim 1. 
 Haukioja and Linihan may not explicitly teach the following. However, Thomaidou teaches:
selecting, in response to determining the updated capacity, a new model from a set of models according to the updated capacity;Thomaidou 0060: “FIG. 5, an administrator user can use model configuration area 511 to select and define models for storage into models area 2122 of data repository 112 (FIG. 1) and which can be solved by manager system 110. Using area 511 a user can e.g. configure models for use of determining skills data on specific skill attributes, add one or more factor of a model, or delete one or more factor of a model …0070: “ For parameterization of Eqs. 2-6, manager system 110 can query one or more of service support database 2121, database 140, database 150, or database 160. For performance parameterization, manager system 110 can parameterize the selected one or more model using data for a defined time period, e.g. defined using area 512 of administrator user interface 500. In general, confidence levels associated with extracted data can normally increase as the sample size of the data is increased..”
Haukioja, Linihan, and Thomaidou are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Haukioja and Linihan with the aforementioned teachings from Thomaidou with a reasonable expectation of success, by adding steps that allow the select data with the motivation to more efficiently and accurately organize and analyze data [Thomaidou 0070]. 
 Claims 26 and 29 are directed to the system for performing the method of claims 10 and 13 above.  Since Haukioja, Linihan, and Thomaidou teach the system, the same art and rationale apply. 
 Claims 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20190253558 (hereinafter “Haukioja”) et al., in view of U.S. PGPub 20190287132 to (hereinafter “Linihan”) et al., in further view of U.S. PGPub 20200117490 (hereinafter “Sengupta”) et al.
 As per claim 16, Haukioja and Linihan teach all the limitations of claim 1. 
 Haukioja and Linihan may not explicitly teach the following. However, Sengupta teaches:
 wherein the cost-benefit characterizes an impact of treating the event as belonging to the first class, the impact characterized by a cost of a false positive, a cost of a false negative, a benefit of a true positive, and a benefit of a true negative; Sengupta 0047: “FIG. 25 is another example implementation of a plot for visualizing model performance. Axis A and B can include a characterization of false positive and a characterization of false negative, respectfully. P can indicate the perfect model point, T can indicate the target area, E can represent the expected outcome range, and R can represent the random model line. In some implementations, the characterization of rate of false positive can include rate of false positive, count of false positive, cost of false positive, benefit missed by false positive, true positive, benefit of true positive, benefit of minimizing false positive, projected benefit of true negative over a specified future time period (such as 1 month), or benefit of maximizing true positive. The characterization of rate of false negative can include rate of false negative, count of false negative, cost of false negative, benefit missed by false negative, true negative, benefit of true negative, benefit of minimizing false negative, projected benefit of true positive over a specified future time period (such as 1 month), or benefit of maximizing true negative. In some implementations the projected benefit can relate to any cost or benefit metric. The lower limit for accuracy, R, can indicate a random model, or a trivial model such as always True or always False, or an existing model..”
Haukioja, Linihan, and Sengupta are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Haukioja and Linihan with the aforementioned teachings from Sengupta with a reasonable expectation of success, by adding steps that allow the determine impact data with the motivation to more efficiently and accurately organize and analyze data [Sengupta 0047].  
 Claim 30 is directed to the system for performing the method of claim 16 above.  Since Haukioja, Linihan, and Sengupta teach the system, the same art and rationale apply. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sturlaugson; Liessman E. ADVANCED ANALYTIC METHODS AND SYSTEMS UTILIZING TRUST-WEIGHTED MACHINE LEARNING MODELS, .U.S. PGPub 20180346151 The present disclosure relates to advanced analytic methods and systems utilizing trust-weighted machine learning models.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683